                                  UNITED ST ATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

    -------------------------------------------------------------- X
    MAIL AMERICA COMMUNICATIONS, INC.,

                                           Plaintiff,                  ORDER ADOPTING REPORT
                -against-                                              AND RECOMMENDATION

    WORLD HEALING CENTER CHURCH, INC.                                  18 Civ. 8481 (AKH) (SDA)
    d/6/a BENNY HINN MINISTRIES,
                                                                               USDCSDNY
                                             Defendant.                        DOCUMENT
    -------------------------------------------------------------- X
                                                                               ELECTRONI CAI. LY FIL ED
                                                                               DOC#:
                                                                                    - -- --i--.-- - -
ALVIN K. HELLERSTEIN, U.S.D.J.:                                                DATE FILED: ' 2- 2.02.D

                    On December 17, 2019, Magistrate Judge Stewart D. Aaron issued a Report and

Recommendation, which recommends that this Court deny Defendant's motion to dismiss. See

ECF No. 25. Defendant timely filed objections, see ECF No. 29, and plaintiff timely responded

to these objections, see ECF No. 30. 1


                    In reviewing a Report and Recommendation, a district court "may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge."

28 U.S.C. § 636(b)(l)(C). A district court "must determine de nova any part of the magistrate

judge' s disposition that has been properly objected to." Fed. R. Civ. P. 72(b)(2). However, the

court need only apply clear error review when a party "makes only conclusory or general

objections, or simply reiterates his original arguments." Bunbury v. Commissioner ofSoc. Sec.,

18-cv-10722, 2019 WL 6830204, at *1 (S.D.N.Y. Dec. 13, 2019).


                    Although defendant' s objections appear to "simply reiterate[]" the arguments

initially made, I note nonetheless that even under de nova review, Magistrate Judge Aaron ' s


1
    This case was originally assigned to Judge Deborah A. Batts, but was reassigned to me on February 19, 2020.

                                                           1
Report and Recommendation is well-reasoned and grounded firmly in the record. Accordingly, I

adopt the Report and Recommendation in its entirety. Defendant's motion to dismiss is denied.

               Defendant shall file an Answer to the operative Complaint within 14 days of the

date of this Order. Further, the parties shall appear for a status conference on March 13, 2020, at

10:00 a.m., to chart further progress in this case. Due to the age of this matter, the Court will not

be granting any adjournments.

               The Clerk is directed to close the open motion (ECF No. 19).



               SO ORDERED.
Dated:         February 24, 2020
               New York, New York                             AL VIN K. HELLERSTEIN
                                                              United States District Judge




                                                  2
